EXHIBIT 32 CERTIFICATION Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, each of the undersigned hereby certifies in his capacity as an officer of Heritage Financial Group, Inc. (the "Registrant") that the Quarterly Report of the Registrant on Form 10-Q for the period ended September 30, 2010 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended, and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Registrant as of the dates and for the periods presented in the financial statements included in such report. Date:November 15, 2010 By: /s/ O. Leonard Dorminey O. Leonard Dorminey President and Chief Executive Officer Date:November 15, 2010 By: /s/ T. Heath Fountain T. Heath Fountain Senior Vice President and Chief Financial Officer
